DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
1.	Claim 12 objected to because of the following informalities:  Claim 12 is not present in the claim number set. Therefore claim 12 needs to be presented as canceled.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
3.	Claim(s) 1, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Qiu et al. (US 2008/0297611) in view of Shoemake et al. (US 2017/0146890).
Regarding claim 1, Qiu teaches a system comprising: a plurality of lighting mechanisms arrangeable to provide lighting for a facial area of a 5video participant from a general direction of a video camera facing the video participant, each lighting mechanism including one or more lighting elements that emanate light (see fig. 1A-1B, ¶ 0014, 0019, 0028, The system discloses a display screen with lighting mechanisms and a camera. The lighting mechanisms provide light to a user that is in range of the display screen in which the user’s image is captured by a camera.);
wherein the control module separately controls two or more subsets of the plurality of lighting mechanisms (see ¶ 0014. A number of lights may provide greater control for the feedback process, as individual lights may be controlled separately.).
Qiu discloses a control of the lighting properties via computer system to control measures to the light, including electrical control signals an electrical current to control the intensity of the light (see ¶ 0030).
However Qiu is vague as to a control module controllable by the video participant that controls one or more lighting properties of the lighting.
Showmake teaches a control module controllable by the video participant that controls one or more lighting properties of the lighting (see fig. 1, ¶ 0112, 0166-0167. The user has control over the illumination device which the user can make adjustments to the lighting properties, (e.g. luminous intensity, color, lighting pattern of the light source).). 
The combination of Showmake to Qiu provides user control for illumination of the lighting properties. 
It would have been obvious to one or ordinary skill in the art before the effective filing date to modify Qiu to incorporate user controls for lighting properties of the display device. The modification gives user control of the illumination lighting properties in which adjustments can be made from the user. 


Regarding claim 19, Qiu teaches a method comprising: providing a plurality of lighting mechanisms arrangeable to provide lighting for a facial area of a video participant from a general direction of a video camera facing the video 10participant, each lighting mechanism including one or more lighting elements that emanate light (see fig. 1A-1B, ¶ 0014, 0019, 0028, The system discloses a display screen with lighting mechanisms and a camera. The lighting mechanisms provide light to a user that is in range of the display screen in which the user’s image is captured by a camera.); receiving a first input from the video participant to adjust a lighting property of a first subset of the plurality of lighting mechanisms; in response to receiving the first input, controlling the adjustment of the lighting property of the first subset; 15receiving a second input from the video participant to adjust a lighting property of a second subset of the plurality of lighting mechanisms; and in response to receiving the second input, controlling the adjustment of the lighting property of the second subset wherein the control module separately controls two or more subsets of the plurality of lighting mechanisms (see ¶ 0014. A number of lights may provide greater control for the feedback process, as individual lights may be controlled separately.).
 However Qiu is vague as to receiving a first input from the video participant to adjust a lighting property.
 Showmake teaches receiving a first input from the video participant to adjust a lighting property (see fig. 1, ¶ 0112, 0166-0167. The user has control over the illumination device which the user can make adjustments to the lighting properties, (e.g. luminous intensity, color, lighting pattern of the light source).). 
The combination of Showmake to Qiu provides user control for illumination of the lighting properties. 
It would have been obvious to one or ordinary skill in the art before the effective filing date to modify Qiu to incorporate user controls for lighting properties of the display device. The modification gives user control of the illumination lighting properties in which adjustments can be made from the user. 

4.	Claim(s) 20 is rejected under 35 U.S.C. 103 as being unpatentable over Qiu et al. (US 2008/0297611) in view of Shoemake et al. (US 2017/0146890) in further view of De Bruijn et al. (US 10,687,403).
Regarding claim 20, Qiu teaches a system comprising: a device including a video camera; a plurality of lighting mechanisms arrangeable to provide lighting for a facial area of a video participant from a general direction of the video camera facing the video participant (see fig. 1A-1B, ¶ 0014, 0019, 0028, The system discloses a display screen with lighting mechanisms and a camera. The lighting mechanisms provide light to a user that is in range of the display screen in which the user’s image is captured by a camera.), each 5lighting mechanism including one or more lighting elements that emanate light, the plurality of lighting mechanisms including: a first lighting mechanism arranged on a left of the device and facing the facial area of the video participant, a second lighting mechanism arranged on a right side of the device and facing the 10facial areas of the video participant; (see fig. 1A, ¶ 0014. The display having two lights one on each side of the display (106 and 110).); a control module controllable by the video participant that controls one or more lighting 15properties of the lighting, wherein the control module includes: a first control for controlling a lighting property of the one or more lighting elements of the first lighting mechanism, a second control for controlling a lighting property of the one or more lighting elements of the second lighting mechanism, and 20a third control for controlling a lighting property of the one or more lighting elements of the third lighting mechanism (see ¶ 0014. A number of lights may provide greater control for the feedback process, as individual lights may be controlled separately.).
 Qiu discloses an auxiliary light (116) which can be placed anywhere (e.g. desk, or lamp, on the display device). Thus this could be a third device. (see fig. 1B, ¶ 0018-0020). However Qiu is vague on the third light being below the facial area and a control module controllable by the video participant that controls one or more lighting 15properties of the lighting.
De Bruijn teaches a third lighting mechanism arranged in front of the device, below a height of the facial areas of the video participant (see fig. 3, col. 15, line 43-col. 16, line 16. De Bruijn discloses a mobile device with a camera, display and multiple light sources (311) around the display which based on the position of the display, the light at the bottom of the display is below the facial area.).
The combination of De Bruijn to Qiu provides a mobile device having light sources all around the display (e.g. top, sides and bottom). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Qiu to incorporate a mobile device with light sources at the top, below and sides of the facial area. The modification of the combination of references Qiu and De Bruijn would yield the predictable result of providing an lighting source below the facial area of the display.
Showmake teaches receiving a first input from the video participant to adjust a lighting property (see fig. 1, ¶ 0112, 0166-0167. The user has control over the illumination device which the user can make adjustments to the lighting properties, (e.g. luminous intensity, color, lighting pattern of the light source).). 
The combination of Showmake to Qiu and De Bruijn provides user control for illumination of the lighting properties. 
It would have been obvious to one or ordinary skill in the art before the effective filing date to modify Qiu and De Bruijn to incorporate user controls for lighting properties of the display device. The modification gives user control of the illumination lighting properties in which adjustments can be made from the user. 

5.	Claim(s) 2, 4, 5, 6, 7, 8, 9, 10, 15, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Qiu et al. (US 2008/0297611) in view of Shoemake et al. (US 2017/0146890).
	Regarding claim 2, Qiu teaches the system of claim 1, wherein the plurality of lighting mechanisms includes: a first lighting mechanism arranged on a first side of the video capture device, and arranged facing the video participant; and a second lighting mechanism arranged on a second side of the video capture device 15opposite to the second side, and arranged facing the video participant (see fig. 1A-1B, ¶ 0014, 0019, 0028, The system discloses a display screen with lighting mechanisms and a camera. The lighting mechanisms provide light to a user that is in range of the display screen in which the user’s image is captured by a camera. The display having two lights one on each side of the display (106 and 110).).

	Regarding claim 4, Qiu teaches the system of claim 2, wherein the first lighting mechanism is a member of a first subset of the two or more subsets, and the second lighting mechanism is a member of a second subset of the two or more subsets, and wherein the control module controls one or more lighting properties of the first lighting 25mechanism separately from controlling one or more lighting properties of the second lighting mechanism (see ¶ 0014. The system describes two lights having a vertical orientation and a lights in a horizontal orientation. The combination of horizontal and vertical lights, a ring of lights around display area. Any vertical or horizontal opening may be a continuous slit or series of holes and the size of the opening may be adjustable. Even though slender lights are being depicted, other embodiments my include a series of smaller lights. Smaller lights provide greater control in which individual lights may be controlled separately. Thus providing the subsets of lights in a first and second lighting mechanism can include more subset of lights in which can be controlled.).

Regarding claim 5, Qiu teaches the system of claim 1, wherein the camera is embedded in a device that is one of the following: a desktop computer, a laptop computer, a tablet computer, a smartphone or a stand- 30alone camera device (see fig.1A, ¶ 0014, 0016-0017. A console 130 or system unit, which houses the CPU, may be a tower (desktop computer), laptop or other computing or terminal device.).  

Regarding claim 6, Qiu teaches the system of claim 5, wherein one or more of the plurality of lighting elements are physically coupled to the device (see fig. 1B, ¶ 0019. The light or lights are coupled but not integrated with the display. Thus a plurality of lights of this manner can be coupled to the display.).   

Regarding claim 7, Qiu teaches the system of claim 1, wherein at least one of the plurality of lighting mechanisms has a 5component that enables the lighting mechanism to stand on a generally flat horizontal surface (see fig. 1B, ¶ 0019-0020. The slender lights that are coupled to the display can take any suitable shape (e.g. Lamp on or near a desk, provided as multiple devices (e.g. a lamp and slender light) or  in other shapes to achieve proper lighting, style and other benefits.).

Regarding claim 8, Qiu teaches the system of claim 1, wherein at least one of the plurality of lighting mechanisms has a component that enables the lighting mechanism to attach to a device that includes the video capture device (see ¶ 0019. The lighting element  being connected to the computer by a means including  USB, FireWire, wireless, or any other means.).  
  
	Regarding claim 9, Qiu teaches the system of claim 1, wherein the control module is part of a hand-held device (see ¶ 0017. The device being a personal digital assistant, a smart phone, a tablet, would provide the controlling of the lighting or any function of a hand held device.). 

Regarding claim 10, Qiu does not teach the system of claim 1, wherein the plurality of lighting mechanisms are configured to provide diffused lighting. 
Shoemake teaches wherein the plurality of lighting mechanisms are configured to provide diffused lighting (see fig. 1-2, abstract, ¶ 0133-0134. The light convers maybe lens used to diffuse the light from the LEDs.).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Qiu to incorporate a light diffusion on a device. The modification provides for a diffusing a light  which that could be adjustable. 

Regarding claim 15, Qiu teaches the system of claim 1, wherein the one or more lighting properties include brightness (see ¶ 0018. The lighting properties include color and brightness that can be adjusted to provide suitable lighting for the video session.). 
  
Regarding claim 16, Qiu teaches the system of claim 1, wherein the one or more lighting properties include color temperature (see ¶ 0029. The lighting properties include  temperature.).
6.	Claim(s) 3 is rejected under 35 U.S.C. 103 as being unpatentable over Qiu et al. (US 2008/0297611) in view of Shoemake et al. (US 2017/0146890) in further view of De Bruijn et al. (US 10,687,403).
	Regarding claim 3, Shoemake does not teach the system of claim 2, wherein the plurality of lighting mechanisms includes: a third lighting mechanism arranged on an underside of the video capture device below a height of the face of the video participant, and arranged facing the video participant. 
Qiu teaches wherein the plurality of lighting mechanisms includes: arranged facing the video participant. Qiu discloses an auxiliary light (116) which can be placed anywhere (e.g. desk, or lamp, on the display device). Thus this could be a third device. (see fig. 1A-1B, ¶ 0014, 0018-0020). However Qiu is vague on t a third lighting mechanism arranged on an underside of the video capture device below a height of the face of the video participant.
De Bruijn teaches a third lighting mechanism arranged on an underside of the video capture device below a height of the face of the video participant (see fig. 3, col. 15, line 43-col. 16, line 16. De Bruijn discloses a mobile device with a camera, display and multiple light sources (311) around the display which based on the position of the display, the light at the bottom of the display is below the facial area.).
The combination of De Bruijn to Qiu provides a mobile device having light sources all around the display (e.g. top, sides and bottom). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Qiu and Shoemake to incorporate a mobile device with light sources at the top, below and sides of the facial area. The modification of the combination of references Qiu and De Bruijn would yield the predictable result of providing an lighting source below the facial area of the display.
 

7.	Claim(s) 11, 13, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Qiu et al. (US 2008/0297611) in view of Shoemake et al. (US 2017/0146890) in further view of Wessling (US 2012/0075407).
	Regarding claim 11, Qiu does not teach the system of claim 1, further comprising: a support mechanism that supports, and elevates a height of, the video capturing device, wherein a height of the elevation component is adjustable. 
	Wessling teaches a support mechanism that supports, and elevates a height of, the video capturing device, wherein a height of the elevation component is adjustable (see ¶ 0020. The video capturing device can be adjustable being level and height.).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Qiu and Shoemake to incorporate making adjustments to the video capturing device (camera). The modification provides making adjustments to a camera via a level and height.

 	Regarding claim 2013, Qiu teaches the system of claim 11, wherein one or more of the plurality of lighting elements are physically coupled to the support mechanism (see fig. 1A-1B,  ¶ 0014, 0017. The display unit being a computer monitor, a laptop display, a TV or other device may include two lights. The display unit  be coupled to a connector that provides structural support for the display or sutural support be provide by other means (e.g. a display stand).).

Regarding claim 14, Qiu does not teach the system of claim 11, wherein the control module controls a height of the elevation component. 
	Wessling teaches wherein the control module controls a height of the elevation component (see ¶ 0020. The video capturing device can be adjustable being level and height.).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Qiu and Shoemake to incorporate making adjustments to the video capturing device (camera). The modification provides making adjustments to a camera via a level and height.

8.	Claim(s) 17, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Qiu et al. (US 2008/0297611) in view of Shoemake et al. (US 2017/0146890) in further view of Abou-Fadel et al. (US 2018/0347805).
	Regarding claim 17, Qiu and Shoemake do not teach the system of claim 1, wherein an arrangement of at least one of the lighting mechanisms relative to a vertical axis of the at least one lighting mechanism is adjustable.  
	Abou teaches wherein an arrangement of at least one of the lighting mechanisms relative to a vertical axis of the at least one lighting mechanism is adjustable (see fig.1A-1B, 9, ¶ 0093-0094, 0141. The lighting can be adjusted in a vertical position.).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Qiu and Shoemake to incorporate light adjustment in a vertical axis. The modification provides making adjustments to a light on a vertical axis. 


Regarding claim 18, Qiu and Shoemake do not teach the system of claim 1, wherein an arrangement of at least one of the lighting mechanisms 5relative to a horizontal axis of the at least one lighting mechanism is adjustable.  
	Abou teaches wherein an arrangement of at least one of the lighting mechanisms 5relative to a horizontal axis of the at least one lighting mechanism is adjustable (see fig.1A-1B, 9, ¶ 0093-0094, 0141. The lighting can be adjusted in a horizontal position.).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Qiu and Shoemake to incorporate light adjustment in a horizontal axis. The modification provides making adjustments to a light on a horizontal axis. 


Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAD MOHAMMED whose telephone number is (571)270-7253. The examiner can normally be reached 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASSAD MOHAMMED/Examiner, Art Unit 2651       

/DUC NGUYEN/Supervisory Patent Examiner, Art Unit 2651